            Case 1:21-cr-00025-RDM Document 22 Filed 06/11/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF HE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     )              No: 21-CR-25
                                             )
                                             )
                                             )
                v.                           )              JUDGE MOSS
                                             )
                                             )
                                             )
JORDEN MINK                                  )              ELECTRONICALLY FILED


 MOTION FOR AN ORDER OF COURT DIRECTING CENTRAL TREATMENT FACILITY
          TO ALLOW DEFENDANT TO REVIEW RULE 16 MATERIALS

       AND NOW COMES, the Defendant, Jorden Mink, by through his counsel, Michael E.

Moser, Esquire, filing the within Motion for an Order of Court Directing Central Treatment

Facility to Allow Defendant to Review Rule 16 Materials, and in support thereof, avers as

follows:

       1.       Jorden Mink is charged at the above-captioned case with various criminal

offenses.

       2.       Mr. Mink has been continuously detained, pursuant to the request of the

Government, since January 29, 2021, and is presently lodged at the District of Columbia

Department of Corrections Central Treatment Facility. (hereinafter referred to as “Central

Treatment Facility ”)

       3.       The Government provided Rule 16 material to the undersigned on May 5, 2021,

at which time the undersigned immediately forwarded said Rule 16 materials to Mr. Mink in

accordance with the required procedures of the District of Columbia Department of Corrections
            Case 1:21-cr-00025-RDM Document 22 Filed 06/11/21 Page 2 of 2




       4.       On May 19, 2021, the undersigned was advised that District of Columbia

Department of Corrections had received the Rule 16 materials and that Mr. Mink would be

afforded opportunity to review those materials.

       5.       As of June 11, 2021, Mr. Mink, who remains detained at Central Detention

Facility, has not been permitted to review his Rule 16 discovery materials.

       6.       Mr. Mink has been incarcerated for nearly six (6) months at the insistence of the

Government and has yet to review his discovery materials.

       7.       The undersigned, having reviewed the Rule 16 materials provided by the

Government, estimates that at least 40 hours will be required for Mr. Mink to undertake a

meaningful review of those Rule 16 materials.

       WHEREFORE, the Defendant, Jorden Mink, respectfully requests that this Honorable

Court grant the within Motion enter an Order directing the District of Columbia Department of

Corrections Central Treatment Facility to allow Mr. Mink to review the Rule 16 discovery

materials forthwith, and that Mr. Mink be allowed at least 40 hours over a reasonable period of

time to conduct the review of his Rule 16 discovery materials.

                                                     Respectfully submitted,



Dated: June 11, 2021                                 /s/ Michael E. Moser
                                                     Michael E. Moser, Esquire
                                                     PA ID No. 78844
                                                     Law Office of Michael Moser
                                                     2661 Clearview Road - Suite 8
                                                     Allison Park, Pennsylvania 15101
                                                     (412) 753 0400
                                                     mike@moserslaw.com
                                                     memoser@comcast.net
